Case: 18-11309      Document: 00515035768         Page: 1    Date Filed: 07/16/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-11309
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            July 16, 2019
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

STEVEN HARRIS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-61-1


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Steven Harris was convicted of providing a prohibited object, marijuana,
to an inmate and was sentenced above the guidelines range to 12 months of
imprisonment, to be followed by two years of supervised release. He appeals,
challenging the substantive reasonableness of his sentence. Harris argues that
the district court failed to account for mitigating factors and that his sentence
is greater than necessary to satisfy the sentencing goals set forth in 18 U.S.C.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11309     Document: 00515035768      Page: 2   Date Filed: 07/16/2019


                                  No. 18-11309

§ 3553(a). Harris asserts that the court should have imposed a sentence of
probation.
      In reviewing a non-guidelines sentence for substantive reasonableness,
we consider “the totality of the circumstances, including the extent of any
variance from the Guidelines range, to determine whether as a matter of
substance, the sentencing factors in section 3553(a) support the sentence.”
United States v. Gerezano-Rosales, 692 F.3d 393, 400 (5th Cir. 2012) (internal
quotation marks and citation omitted). In articulating its reasons for the
sentence imposed, the district court noted that Harris had smuggled in
numerous items of contraband over a period of time and that the Guidelines
failed to account for this behavior. The district court’s decision to vary above
the advisory guidelines range was based on permissible factors that advanced
the objectives set forth in § 3553(a). See United States v. Smith, 440 F.3d 704,
707 (5th Cir. 2006); § 3553(a)(1), (a)(2)(A).
      Although the 12-month sentence is twice the six months at the top of the
applicable guidelines range, we have upheld much greater variances. See, e.g.,
United States v. Key, 599 F.3d 469, 475-76 (5th Cir. 2010). Based on the totality
of the circumstances, including the significant deference that is due to a district
court’s consideration of the § 3553(a) factors, the sentence imposed was not
substantively unreasonable. See Gerezano-Rosales, 692 F.3d at 400-01.
      The judgment of the district court is AFFIRMED.




                                         2